DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/13/21 have been considered but are moot as they do not apply to the current rejections made in view of amendments to the claims.

Response to Amendments
Amendments to the claims overcome the rejection of claim 30 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.
The rejections of claims 1, 3, 5, 16, 19, 20, and 34 under 35 USC 102(a)(2) and claims 6, 22-29, and 30-33 under 35 USC 103 set forth in the prior Office action are withdrawn in order to present new rejections in view of amendments to the claims.

Claim Objections
Claims 37-42 are objected to because of the following informalities:  “tube” should be “tub”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 20, and 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the inner tub is primarily rotated alternately in a first direction or a second direction that differs from the first direction.  This cannot be understood, since alternately rotating would result in the tub being rotated both in a first direction and a differing second direction.
Remaining claims are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 20, 35, 36, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20100307201 by Shiga et al.
As to claim 1, Shiga discloses a washing method of a washing machine with an inner tub and a pulsator, the method comprising primarily rotating an inner tub in alternate directions (any of the rotations shown in fig. 5; paras. 25 and 27); detecting a rotating direction (para. 27, control device drives the motor in a desired direction); stopping rotation of the tub for a predetermined time after primarily rotating the tub (fig. 5, rotations occur after lapse of time during water supply or drainage or between rotations); and secondarily rotating the tub (any of other rotations shown in fig. 5) in an initial direction opposite the rotating direction of the tub during the primary rotating (tub directions alternate and would thus have a rotation direction opposite the rotation direction of the primarily rotating step, para. 25), wherein a temporary time period during which the tub stops to change direction while primarily rotating is shorter than the predetermined time period (see fig. 5, noting that the time between a wash and rinse, or between rinses, is longer than a time period between alternating directions during a wash or rinse).

As to claim 6, Shiga discloses secondarily rotating a tub in alternating directions (paras. 25 and 27, fig. 5).
As to claim 20, Shiga discloses that secondarily rotating of the tub does not begin until washing items stop rotating (fig. 5, not the absence of rotation during water supply and drainage).
As to claim 35, Shiga discloses rotating the tub at a higher speed when secondarily rotating (fig. 5, dehydration cycles have different speeds to each other and to the wash and rinse cycles, any of the wash, rinse, and/or dehydration cycles may be during primarily or secondarily rotating).
As to claim 36, Shiga discloses rotating the tub at a lower speed when secondarily rotating (fig. 5, dehydration cycles have different speeds to each other and to the wash and rinse cycles, any of the wash, rinse, and/or dehydration cycles may be during primarily or secondarily rotating).
As to claim 41, Shiga discloses gradually increasing a rotation speed of the tub during primarily rotating (fig. 5, note increasing rotation speeds that may be during a primarily rotation; also, speed would necessarily be increased gradually since a target speed cannot physically be reached instantaneously).
As to claim 42, Shiga discloses gradually increasing a rotation speed of the tub during secondarily rotating (fig. 5, note increasing rotation speeds that may be during a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100307201 by Shiga et al. in view of U.S. Patent Application Publication 20160201246 by Song.
Shiga does not teach rotating a pulsator in the same rotating direction as the tub in primary and secondary rotating.  Shiga teaches that its method may be performed in a washing machine having an agitator (e.g. pulsator, para. 58).  Although Shiga teaches that an agitator would rotate in normal or reverse directions in wash and rinse cycles, and would rotate together with the tub in dehydration cycles, one of ordinary skill in the art would have recognized as obvious to modify the method taught by Shiga to have the tub rotate with and in the same direction as the agitator in wash and rinse cycles.  Song teaches that rotating a pulsator and tub together in washing cycles creates a swirling water stream of vortex that may be used to avoid damage to delicate laundry (paras. 102, 104).  One of ordinary skill in the art would have been motivated to modify the .


Claims 1, 5, 6, 20, 35-37, 39, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20160040344 by Li et al. in view of U.S. Patent Application Publication 20030208855 by McAllister et al.
As to claim 1, Li teaches a washing method of a washing machine with an inner tub 1 and a pulsator 2, the method comprising primarily rotating the inner tub in alternate directions (any of the rotations during washing or rinsing, fig. 7); detecting a rotating direction (para. 34, control device drives the motor in a desired direction); stopping rotating the inner tub for a predetermined time after primarily rotating the tub (fig. 7, rotations occur after lapse of time between cycle repetitions, between wash and rinse cycles, and/or between rotations); and secondarily rotating the tub (any of other rotations during washing or rinsing, fig. 7) in an initial direction opposite the rotating 
Li does not explicitly teach that a temporary time period during which the tub stops to change direction while primarily rotating is shorter than the predetermined time period.  However, one of ordinary skill in the art would have recognized as obvious that the temporary time period would be shorter than the predetermined time period.  Li teaches that a dewatering step occurs between primary and secondary rotating (see fig. 7, e.g. a primarily rotating during a washing process and secondarily rotating during a rinsing process), and the time period for dewatering would be understood by one of ordinary skill in the art to be a longer operating that the pause between alternate rotations.
Additionally, McAllister teaches a washing method and further teaches that random oscillations of the tub, which includes stroke and stop times, provides the benefits of promoting reduced tangling and strong washing motion in all load sizes (para. 13, see also para. 51).  One of ordinary skill in the art would have recognized as obvious that varying stop times randomly has benefits as taught by McAllister, and such random stop times would result in varying stop times as claimed over the course of the wash cycle.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 5, Li teaches secondarily rotating a tub in a first direction (fig. 7, rotation is in at least one of forward or reverse directions).

As to claim 20, one of ordinary skill in the art would have recognized as obvious that secondarily rotating the inner tub would not begin until washing items in the tub stop rotating, since the movement of the items is dependent on the items within the wash tub and not the method of operating the washing machine, and also due to stopping of the tub after dewatering, which would result in the items to be stopped along with the tub.
As to claim 35, rotating the tub at a higher speed in a secondarily rotating after initially rotating at a slower rotating speed than when primary rotating would have been recognized as obvious by one of ordinary skill in the art, since a tub would necessarily have a gradual increase in speed as it beings to rotate (rotation at the desired speed cannot occur instantaneously), and any instantaneous speed along an acceleration profile can be compared to another speed along another acceleration profile and be said to be higher or lower.
As to claim 36, one of ordinary skill in the art would have recognized as obvious to rotate the inner tub at a lower speed when secondarily rotating for the reasons discussed above.
As to claim 37, Li teaches that primary rotations include rotating a pulsator in the same direction as the tub (para. 12, pulsator and tub are integral and thus rotate together).

As to claim 41, Li teaches gradually increasing a rotation speed of the tub during primarily rotating (a tub would necessarily have a gradual increase in speed as it beings to rotate, since rotation at the desired speed cannot occur instantaneously).
As to claim 42, Li teaches gradually increasing a rotation speed of the tub during secondarily rotating (a tub would necessarily have a gradual increase in speed as it beings to rotate, since rotation at the desired speed cannot occur instantaneously).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SPENCER E. BELL/Primary Examiner, Art Unit 1711